Case 1:19-cv-01134-CG-N Document1 Filed 12/30/19 Pagelof6é PagelD#: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ALABAMA

Al he feath Orion,

 

Plaintiff,

vs. : Civil Action No. | 1-4y-[\34-0&-
MN" Done lA |

Defendant(s)

COMPLAINT

1. Plaintiff resides at LSI 2 seen hart Can fo ler eO d al

2. Name(s) of defendant(s) |

SuMISN OBZTRAGT e QE J30 Gs

3. Location of principal office(s) of the named defendant(s) Ud. l Lon a lol
/ aly £ Ua

/

 

4. Nature of business of defendant(s)

f WA, / ) ff ~ eS a tf A 4 Pr) r ,

202

5. Approximate number of individuals employed by defendant(s)

 

6. The acts complained of in this suit concern:

(A) Failure to employ me.

 

(B) X_ Termination of my employment.
(C) Failure to promote me.

(D)___ Other acts as specified below: | \ pow Timon. hit
cad Wild comme 20 renal eg
Wht Gud gre “wak yet Vi atl
Nene” fowl jf rk be udh fie ae
Ho chy eq procs io %G

Rev. 8/2015
Case 1:19-cv-01134-CG-N Document1 Filed 12/30/19 Page2of6 PageIlD#: 2

7. Plaintiff is: ,
(A) presently employed by the defendant.
(B) Not presently employed by the defendant.

The dates of employment were

 

(1) Plaintiff was discharged.
(2) Plaintiff was laid off.
(3) Plaintiff left the job voluntarily.

8. Defendant(s) discriminated against me on account of my:
(A) /“_ Race Sex

Color | National Origin

Therefore, I am bringing this action for employment discrimination pursuant to Title VII
of the Civil Rights Act of 1964, specifically, 42 U.S.C. § 2000e-5.
(B) _<<_ Physical disability
“"_ Mental disability 6-7
Therefore, I am bringing this action pursuant to the American with Disabilities Act,
specifically, 42 U.S.C. § 12117.
(C) 22 Age
Therefore, I am bringing this action pursuant to the Age Discrimination in Employment
Act of 1967, specifically, 29 U.S.C. § 626.
9. The name(s), race, sex, and the position or title of the individual(s) who allegedly
discriminated against me during the period of my pioymen: with the defendant company is
(are) L Y C Aen alo

10. The alleged discrimination occurred on or about

 

11. The nature of my complaint, i.e., the manner in which the individual(s) named above

 
Case 1:19-cv-01134-CG-N Document1 Filed 12/30/19 Page 3o0f6 PageID#: 3

discriminated against me in terms of the conditions of rm employment, is as follows:

/ jf
é f_
2f) LU Ly la ) Pé it ¢ L. Le A D) Se7 af

~ (Vier Le _ LEYNEO at . Le S Foz #
fis vst fh Mo, 4 Y ) if ; (J
Z YZ thh CFL o [gay L Ti aes J tel

gLA IA : Drrch A LA l Bez Zit CA eo
iz Z fF f - wf i y
ALA Le 4 . .

 

 

AD ff, db
12. The alleged illegal activity took place at [Me QCY_G (

 

13. I filed charges with the Equal Employment Opportunity Commission regarding alleged /
discriminatory conduct by defendant(s) on or about pre Or f Avy A old Lee
I have attached a copy of the Notice-of-Right-to-Sue letter issued by the Equal Employment
Opportunity Commission. This letter was received by me on Lb Ct x 2 2 0 b F
14. I seek the following relief:

(A) “—__ Recovery of back pay.

(B) 7 Reinstatement to my former job, and any other relief as may be appropriate,

including injunctive orders, damages, costs and attorney’s fees.

Date: 1a 4h / at / 7 feller Cercle

L gnature of Plaintiff

aso pre teat CL;
hated dole nla 3¢ A 7

<— af Plaintiff
rod ) S 7 a Z O 2
e€

“elephone Number of Plaintiff

 
Case 1:19-cv-01134-CG-N Document1 Filed 12/30/19 Page 4of6 PagelID#: 4
EEOC Form 161 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Billie R. Graham From: Mobile Local Office
25910 Pinecrest Circle 63 S Royal Street
Robertsdale, AL 36567 Suite 504

Mobile, AL 36602

 

[| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1€01.7(a))
EEOC Charge No. EEOC Representative Telephone No.
LANEETRA D. HARRIS,
425-2019-01335 Investigator (251) 690-2583

 

THE EEOC iS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

HO UROUOUU

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful! violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf ofshe Gommission

uf (
Enclosures(s) Erika LaCour, , i (Date Mailed)
Local Office Director
ce: MCDONALD'S RESTAURANTS OF AL INC

Jamie Hibbard, Human Resource Officer
9977 Chemstrand Road
Pensacola, FL 32514
Case 1:19-cv-01134-CG-N Document1 Filed 12/30/19 Page5of6 PagelD#: 5

EEOC Form 5 (11/09)

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [| FEPA

State it and other information before completing this form.
— [x] Ee0c 425-2019-01335

 

 

and EEOC

 

State or local Agency, if any

 

Name (indicate Mr., Ms., Mrs.) Home Phone (inci. Area Code) Date of Birth

Ms. Billie R. Graham (251) 597-7076 1974

 

 

 

Street Address City, State and ZIP Code

25910 Pinecrest Circle, Robertsdale, AL 36567

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Believe
Discriminated Against Me or Others. (/f more than two, list under PARTICULARS below.)

 

 

 

 

 

 

 

 

 

Name Ne. Employees, Members Phone No. (include Area Code}
MCDONALD S RESTAURANTS OF AL INC 15 - 100 (251) 943-6960
Street Address City, State and ZIP Code
1010 South McKenzie Street, Foley, AL 36535

EOC Mobile
Name E ~ No. Employees, Members Phone No. (include Area Code)

oct 14 2018
Street Address City, State and ZIP Code
RECEIVED
DISCRIMINATION BASED ON (Check appropriate box(es).) DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest

RACE [| COLOR [| SEX [| RELIGION [| NATIONAL ORIGIN 03-01-2019 04-27-2019
[| RETALIATION AGE DISABILITY [] GENETIC INFORMATION

OTHER (Specify) [] CONTINUING ACTION

 

 

 

THE PARTICULARS ARE (If adaitional paper is needed, attach extra sheet(s)):
| have a disability. | was hired by Mr. Doris in March 2019. | informed Mr. Doris of my disability during my
hiring interview. | was harassed by Kim LNU (Manager, female), and Mike LNU (co-worker). | complained
that | was being harassed and submitted an internal complaint. | was discriminated against because of my
disability.

| complained to Mr. Doris about the harassment and he told me that he was tired of me complaining and
yelled at me. Around April 21, 2019 | felt compelled to resign my position.

| was discriminated against in violation of Title | of the Americans with Disabilities Act Amendments Act of

2008 and Title VII of the Civil Rights Act of 1964, as amended, and the Age Discrimination in Employment
Act of 1967.

 

 

| want this charge filed with both the EEOC and the State or local Agency, if any. | NOTARY — When necessary for State and Local Agency Requirements
will advise the agencies if | change my address or phone number and | will
cooperate fully with them in the processing of my charge in accordance with their

 

procedures.

 

 

: | swear or affirm that | have read the above charge and that it is true to
| declare ee penalty of perjury that the above is true and correct. the best of my knowledge, information and belief.

SIGNATURE OF COMPLAINANT

‘}
Wh G x Alb. Ke LEB ogee ie te oe SWORN TO BEFOREGOOIMOH |e

Date Charging Party Signature OCT 1 7 201 g

 

 

 

RECEIVED
 

Case 1:19-cv-0 -
1134-CG-N Document1 Filed 12/30/19 Page 6of6 PagelD#: 6

 

 

% jeaersah
ALDWI COUNTY
Becta SHERIFF’S OFFICE
eS | Depuly Willioos —
Huey Hoss Mack
Sheriff
Phone (251) 937-0202
teen Fax (251) 972-6802
AL 36507 www sheriffofbaldwin.com

“06/05 Case # | {- 3316
Suspect: MA

Charge: NY, A

Summons

 

Warrant
